
	
		II
		110th CONGRESS
		2d Session
		S. 3255
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2008
			Mr. Levin (for himself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Commodity Exchange Act to provide for the
		  oversight of large trades of over-the-counter energy and agricultural contracts
		  to prevent price manipulation and excessive speculation, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Over-the-Counter Speculation
			 Act.
		2.Large
			 over-the-counter transactionsSection 2 of the Commodity Exchange Act (7
			 U.S.C. 2) is amended by adding at the end the following:
			
				(j)Commission
				oversight of over-the-counter transactions
					(1)Over-the-counter
				transactions
						(A)DefinitionThe
				term over-the-counter transaction means a contract, agreement, or
				transaction in an exempt or agricultural commodity that is—
							(i)entered into only
				between persons that are eligible contract participants at the time the persons
				enter into the agreement, contract, or transaction;
							(ii)not entered into
				on a trading facility; and
							(iii)not a sale of
				any cash commodity for deferred shipment or delivery.
							(B)All OTC
				transactions includedNotwithstanding subsections (g) and (h) and
				any exemption issued by the Commission under section 4(c), each
				over-the-counter transaction shall be subject to this subsection.
						(2)Commission
				oversight authority
						(A)In
				generalIn the case of a major market disturbance, as determined
				by the Commission, the Commission may require any trader required to report
				information under paragraph (3) to take such action as the Commission considers
				to be necessary to maintain or restore orderly trading in any contract listed
				for trading on a registered entity, including—
							(i)the liquidation
				of any over-the-counter transaction; and
							(ii)the fixing of
				any limit that may apply to a market position involving any over-the-country
				transaction acquired in good faith before the date of the determination of the
				Commission.
							(B)Major market
				disturbanceThe term major market disturbance means
				any market disturbance in a commodity market that prevents the commodity market
				from accurately reflecting the forces of supply and demand for a commodity,
				including—
							(i)a
				threatened or actual market manipulation or corner;
							(ii)excessive
				speculation; and
							(iii)any action of
				the United States or a foreign government that affects a commodity.
							(C)Market
				disturbanceThe term market disturbance shall be
				interpreted in a manner consistent with section 8a(9).
						(D)Judicial
				reviewAny action taken by the Commission under subparagraph (A)
				shall be subject to judicial review carried out in accordance with section
				8a(9).
						(3)Reporting;
				recordkeeping
						(A)In
				generalThe Commission shall require each covered person to
				submit to the Commission a report at such times and in such manner as the
				Commission determines appropriate, and containing the information required
				under subparagraph (C) to assist the Commission in detecting and preventing
				potential price manipulation of, or excessive speculation in, any contract
				listed for trading on a registered entity.
						(B)Covered
				personIn this subsection, the term covered person
				means a person that enters into an over-the-counter transaction the reporting
				of which is required as the result of a determination made under paragraph
				(D).
						(C)Contents of
				reportA report required under subparagraph (A) shall
				contain—
							(i)information
				describing large trading positions of the covered person obtained through 1 or
				more over-the-counter transactions that involve—
								(I)substantial
				quantities of a commodity in the cash market; or
								(II)substantial
				positions, investments, or trades in agreements or contracts relating to the
				commodity; and
								(ii)any other
				information relating to each covered over-the-counter transaction carried out
				by the covered person that the Commission determines to be necessary to
				accomplish the purposes described in subparagraph (A).
							(D)Large
				transactionsThe Commission shall identify the large
				over-the-counter transactions or class of large over-the-counter transactions
				the reporting of which the Commission determines to be appropriate to assist
				the Commission in detecting and preventing potential price manipulation of, or
				excessive speculation in, any contract listed for trading on a registered
				entity. In making the determinations as to which over-the-counter transactions
				shall be reported, the Commission shall consider the extent to which one or
				more of the following criteria applies—
							(i)a
				standardized agreement is used to execute the transaction;
							(ii)the transaction
				settles against any price (including the daily or final settlement price) of 1
				or more contracts listed for trading on a registered entity;
							(iii)the price of
				the transaction is reported to a third party, published, or otherwise
				disseminated;
							(iv)the price of the
				transaction is referenced in any other transaction;
							(v)there is a
				significant volume of transactions; and
							(vi)any other factor
				that the Commission determines to be appropriate.
							(E)RecordkeepingThe
				Commission, by rule, shall require each covered person—
							(i)in accordance
				with section 4i, to maintain such records as directed by the Commission for a
				period of 5 years, or longer, if directed by the Commission; and
							(ii)to provide such
				records upon request to the Commission or the Department of Justice.
							(4)Protection of
				proprietary informationIn carrying out this subsection, the
				Commission may not—
						(A)require the
				real-time publication of any proprietary information;
						(B)prohibit the
				commercial sale or licensing of any real-time proprietary information;
				and
						(C)except as
				provided in section 8, publicly disclose any information relating to any market
				position, business transaction, trade secret, or name of any customer of a
				covered person.
						(5)Rulemaking
						(A)Proposed
				rulemakingNot later than 180 days after the date of enactment of
				this subsection, the Commission shall issue a notice of proposed rulemaking to
				specify the information required to be provided and maintained by a covered
				person under this subsection.
						(B)Final
				ruleNot later than 1 year after the date of enactment of this
				subsection, the Commission shall promulgate a final rule to accomplish the
				purpose described in subparagraph
				(A).
						.
		
